                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY

V.                                                  CIVIL ACTION NO. 1:17-CV-192-SA-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER .61 ACRE OF LAND, MORE OR LESS,
IN CLAY COUNTY, MISSISSIPPI,
ANNETTE SMITH MILLER, TYRONE SMITH,
JOYCE SMITH ROGERS, DENNIS SMITH,
and STANLEY SMITH                                                                DEFENDANTS

                                  MEMORANDUM OPINION

       On November 15, 2017, the United States of America filed this eminent domain action to

acquire an easement and right-of-way over .61 acres of land against five Defendants, each having

an undivided one-fifth interest in the land. Now before the Court is the United States’ Motion [15]

for Summary Judgment. The Defendants failed to file a response, making this issue ripe for review.

                                           Background

       The United States of America seeks an easement and right-of-way over .61 acres of land

located in Clay County, Mississippi for the use of the Tennessee Valley Authority (“TVA”),

through eminent domain. The United States identified Annette Smith Miller, Tyrone Smith, Joyce

Smith Rogers, Dennis Smith, and Stanley Smith as individual Defendants, each having an

undivided one-fifth interest in the land. The United States also filed a Declaration of Taking [2]

and Notice of Condemnation [3]. The Declaration of Taking states that the easement and right-of-

way are to be used for the operation and maintenance of electric power transmission circuits and

communication circuits. The United States personally served Defendants Tyrone Smith and
Dennis Smith. The United States served Defendants Annette Smith Miller, Joyce Smith Rogers,

and Stanley Smith by publication. The Defendants did not file an answer, make a jury demand, or

otherwise respond to or appear in this action.

       On November 21, 2017, the United States filed its Motion [4] for Entry of an Order of

Immediate Possession. On February 7, 2018, this Court entered an Order granting TVA immediate

possession of the easement and right-of-way pursuant to Title 40 United States Code Sections

3114-3118.

       Now before the Court is the United States’ Motion [15] for Summary Judgment. The

United States asks this Court to determine the amount of compensation due to the Defendants and

distribute the funds accordingly.

                     Summary Judgment Standard in Eminent Domain Cases

       “In an action involving eminent domain under federal law, the court tries all issues,

including compensation, except when compensation must be determined . . . by a jury when a party

demands one within the time to answer[.]” FED. R. CIV. P. 71.1(h). In this case, none of the

Defendants filed an answer, made a jury trial, or otherwise appeared in this action. Therefore, this

Court may decide the issue of compensation. See id.; United States ex. rel Tennessee Valley Auth.

v. An Easement and Right-of-Way Over 0.05 Acre of Land, More or Less, in Oktibbeha County,

Miss., No. 1:17-CV-14-GHD, 2019 WL 267911, *1 (N.D. Miss. Jan 18, 2019) (relying on Federal

Rule of Civil Procedure 71.1(h) when finding that the court may decide the issue of compensation

after no defendant demanded a jury trial).

       Summary judgment is appropriate in an eminent domain proceeding “under Rule 56 when

there is no genuine dispute as to any material fact.” United States ex rel. Tennessee Valley Auth.

v. An Easement and Right-of-Way Over 0.03 Acre of Land, More or Less, in Oktibbeha County,
Miss., No. 1:17-CV-152-GHD, 2019 WL 267881, at *1 (N.D. Miss. Jan. 18, 2019) (citing

Transwestern Pipeline Co. LLC v. 46.78 Acres of Permanent Easement Located in Maricopa

County, 473 F. Appx. 778, 779 (9th Cir. 2012)). “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018).

“The party moving for summary judgment bears the burden of identifying the portions of the

record that demonstrate the absence of a genuine issue of material fact.” James v. Woods, 899 F.3d,

404, 407 (5th Cir. 2018). “[T]he nonmovant must then point to or produce specific facts

demonstrating that there is a genuine issue of material fact.” Id.

                                      Analysis and Discussion

       The Fifth Amendment protects private property against takings for public use “without just

compensation.” U.S. CONST. amend. V. The term “just compensation” typically means the fair

market value of the property on the date of the taking. United States v. 564.54 Acres of Land, 441

U.S. 506, 511-12, 514, 99 S. Ct. 1854, 60 L. Ed. 2d 435 (1979). In cases where the United States

takes an easement, just compensation is calculated by “the difference between the market value of

that tract before and after the taking.” United States v. 8.41 Acres of Land, 680 F.2d 388, 392 (5th

Cir. 1982).

       “When the moving party presents an appraisal by a credentialed property appraiser and the

non-moving party does not contest it, that moving party is entitled to judgment as a matter of law.”

United States ex rel. Tennessee Valley Auth. v. Tree-Removal Rights with Respect to land in

McNairy County, Tenn., No. 15-1008, 2015 WL 5499434, *3 (W.D. Tenn. Sept. 16, 2015)

(granting summary judgment in eminent domain proceeding on the issue of compensation). Here,

the United States submitted the declaration of Ivan Antal, a Mississippi certified general property
appraiser and TVA’s Manager of Real Property Transactions, to supports its estimate of $2,150

for just compensation for the easement and right-of-way. According to the record, Antal reviewed

two independent appraisal reports which indicated fair market values of the easement and right of

way of $2,000 and $2,025, respectively. The United States subsequently deposited $2,150 with the

registry of this Court as its valuation of just compensation.

       Summary judgment here is appropriate because the Defendants failed to dispute the United

States’ valuation of just compensation and failed to otherwise respond to or appear in this action.

See United States ex rel. Tennessee Valley Auth., 2019 WL 267881, *3 (granting summary

judgment after defendants “failed to appear or failed to provide competent evidence to dispute that

valuation”); United States for Use of Tennessee Valley Auth. v. Tree Removal Rights with Respect

to Land in Marshall County, Miss., No. 3:17-CV-128-DMB, 2018 WL 6072008, *2 (N.D. Miss.

Nov. 19, 2018) (granting summary judgment “in the absence of any evidence showing the

inadequacy of TVA’s valuation method or evidence establishing a different value for the taken

property”). The Fifth Circuit has also affirmed the use of summary judgment to determine just

compensation in a condemnation proceeding. See Bibb County. v. United States, 249 F.2d 228,

228, 232 (5th Cir. 1957). For these reasons, the Court finds that the United States carried its initial

burden in demonstration that $2,150 is fair and just compensation for the easement and right-of-

way.

       None of the five Defendants contested the taking, the United States’ valuation of just

compensation, or otherwise responded to or appeared in this action. Because the Defendants failed

to provide any evidence to dispute the taking or the United States’ valuation of just compensation,

and failed to demand a jury trial, the Defendants failed to meet their burden of demonstrating that

a genuine issue of material fact exists. See United States ex rel. Tennessee Valley Auth., 2019 WL
267881, *3 (finding defendants failed to meet summary judgment burden because they failed to

appear or provide competent evidence to dispute valuation); United States for Use of Tennessee

Valley Auth., 2018 6072008, *2 (finding defendant failed to meet summary judgment burden “in

the absence of any evidence showing the inadequacy of TVA’s valuation method or evidence

establishing a different value for the taken property”). The Court finds that, based upon the United

States’ undisputed evidence, $2,150 is a fair and just compensation for the easement and right-of-

way sought. See United States ex rel. Tennessee Valley Auth., 2019 WL 267881, *3 (finding $1,000

to be fair and just compensation based on the United States’ undisputed evidence). The Court also

finds that each Defendant should be awarded based on their respective interests in the land as

follows:

               Owner                          Fractional Interest           Amount
               Annette Smith Miller           1/5                           $430.00
               Tyrone Smith                   1/5                           $430.00
               Joyce Smith Rogers             1/5                           $430.00
               Dennis Smith                   1/5                           $430.00
               Stanley Smith                  1/5                           $430.00
               Total                          1/1                         $2,150.00
                                            Conclusion

       For all of the reasons fully explained above, the Court finds that there is no genuine issue

of material fact as to the amount of just compensation for the easement and right-of-way acquired

and the United States’ Motion [15] for Summary Judgment is GRANTED. The Defendants are

awarded an apportioned amount based on their fractional interests in the land as indicated above.

       It is SO ORDERED, on this the 4th day of March, 2019.



                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
